MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                             FILED
this Memorandum Decision shall not be                                       Jan 10 2019, 6:36 am
regarded as precedent or cited before any                                          CLERK
court except for the purpose of establishing                                 Indiana Supreme Court
                                                                                Court of Appeals
the defense of res judicata, collateral                                           and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Chealyn Colley,                                          January 10, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2290
        v.                                               Appeal from the Ripley Superior
                                                         Court
State of Indiana,                                        The Honorable Jeffrey L. Sharp,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         69D01-1608-F6-160



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2290 | January 10, 2019                     Page 1 of 5
                                       Statement of the Case
[1]   Chealyn Colley appeals her sentence following the trial court’s revocation of

      her probation. Colley presents a single issue for our review, namely, whether

      the trial court abused its discretion when it ordered her to serve 730 days of her

      previously suspended sentence in the Ripley County Jail.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In April 2017, Colley pleaded guilty to operating a vehicle while intoxicated, as

      a Level 6 felony. In exchange for her plea, the State dismissed two charges,

      namely, neglect of a dependent, as a Level 6 felony, and operating a vehicle

      with a controlled substance in her body, a Class C misdemeanor. In May, the

      trial court accepted Colley’s guilty plea and sentenced her to 910 days with 908

      days suspended to probation.


[4]   On December 18, 2017, the State filed a petition for probation violation hearing

      alleging that Colley had committed auto theft, as a Level 6 felony, and that she

      had tested positive for methamphetamine and marijuana. On Colley’s motion,

      the trial court delayed the factfinding hearing to permit Colley to undergo

      inpatient treatment for substance abuse at Tara Treatment Center. Colley

      completed that treatment on February 23, 2018.


[5]   On March 1, the State filed its second amended petition for probation violation

      hearing alleging that, in addition to the allegations set out in the first petition,


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2290 | January 10, 2019   Page 2 of 5
      Colley had committed possession of paraphernalia. Thereafter, the State filed

      additional amended petitions for probation violation hearings alleging that, in

      addition to the allegations set out in the prior petitions, Colley had committed

      possession of methamphetamine, as a Level 6 felony, and maintaining a

      common nuisance, a Level 6 felony.


[6]   On August 22,1 the trial court held a hearing on the State’s petitions to revoke

      Colley’s probation. At the hearing, Colley admitted only to the allegation that

      she had committed auto theft, as a Level 6 felony, while on probation. The

      court then revoked Colley’s probation and ordered her to serve 730 days of her

      previously suspended sentence in the Ripley County Jail. This appeal ensued.


                                         Discussion and Decision
[7]   Colley appeals the trial court’s order that she serve 730 days of her previously

      suspended sentence. Probation is a matter of grace left to trial court discretion.

      Murdock v. State, 10 N.E.3d 1265, 1267 (Ind. 2014). Upon finding that a

      defendant has violated a condition of her probation, the trial court may “[o]rder

      execution of all or part of the sentence that was suspended at the time of initial

      sentencing.” Ind. Code § 35-38-2-3(h)(3) (2017). We review the trial court’s

      sentencing decision following the revocation of probation for an abuse of

      discretion. Cox v. State, 850 N.E.2d 485, 489 (Ind. Ct. App. 2006). An abuse of

      discretion occurs “only where the trial court’s decision is clearly against the




      1
          Colley failed to appear at a factfinding hearing scheduled on April 10.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2290 | January 10, 2019   Page 3 of 5
      logic and effect of the facts and circumstances” before the court. Robinson v.

      State, 91 N.E.3d 574, 577 (Ind. 2018) (per curiam). We will not reweigh the

      evidence or reconsider witness credibility. Griffith v. State, 788 N.E.2d 835, 839-

      40 (Ind. 2003). Rather, we consider only the evidence most favorable to the

      trial court’s judgment to determine if there was substantial evidence of

      probative value to support the court’s ruling. Id.


[8]   Here, Colley asserts that the trial court abused its discretion when it ordered her

      to serve 730 days of her previously suspended sentence because her substance

      abuse “had substantially contributed to her prior criminal conduct,” she had

      stayed “sober and had ceased engaging in criminal behavior” for

      “approximately eight months prior to her sentencing,” and she was making

      progress in battling her substance abuse and maintaining a stable lifestyle.

      Appellant’s Br. at 12. However, Colley’s contentions on appeal amount to a

      request that we reweigh the evidence, which we cannot do.


[9]   The trial court’s judgment is supported by substantial evidence and was within

      the court’s sound discretion. The trial court originally suspended all but two

      days of Colley’s sentence. In December 2017, Colley committed auto theft, as a

      Level 6 felony. That single violation is sufficient to support the revocation of

      her probation. And while Colley’s efforts to overcome her substance abuse are

      laudable, the court’s order that she serve 730 days of her suspended sentence is

      supported by the record and well within the trial court’s discretion. We affirm

      the court’s judgment.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2290 | January 10, 2019   Page 4 of 5
[10]   Affirmed.


       Pyle, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2290 | January 10, 2019   Page 5 of 5